Pierce, J.
While a tenant of the defendant the plaintiff was injured by the falling upon her of a part of the ceiling in the kitchen of her tenement. Upon disputed evidence the jury could have found that about two weeks before the accident an agent of the defendant, duly authorized to make repairs on behalf of the defendant, had replastered the ceiling which fell upon the plaintiff. Other than such inference as may be drawn from the fall of the plaster, no evidence was offered to prove either faulty composition of the material used or unskilled and unworkmanlike application of the coating to the ceiling. Nor was there any evidence to exclude the inference of the operation of other causes which might have produced the accident. We are of opinion that the mere occurrence of the accident raised no presumption against the defendant.
The motion to direct a verdict should have been allowed. The exceptions must be sustained and judgment entered- for the defendant under St. 1909, c. 236.

So ordered.